ASSIGNMENT AND ASSUMPTION
OF
PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
(this “Assignment”) dated as of January 7, 2010, is made and entered into by and
between GRUBB & ELLIS EQUITY ADVISORS, LLC, a Delaware limited liability company
(“Assignor”), and G&E HEALTHCARE REIT II SARTELL MOB, LLC, a Delaware limited
liability company (“Assignee”), with reference to the following Recitals:

RECITALS

A. Assignor is “Buyer” under that certain Real Estate Purchase Agreement and
Escrow Instructions mutually executed as of January 7, 2010, by and between
Assignor and Stingray Properties, LLC, a Minnesota limited liability company, as
the same may be amended (the “Purchase Agreement”), wherein Assignor agreed to
purchase certain real property commonly known as the Center for Neurosurgery and
Spine, as more particularly described in the Purchase Agreement, on the terms
and conditions set forth in the Purchase Agreement.

B. Assignor desires to assign and transfer to Assignee, and Assignee desires to
assume from Assignor, all of Assignor’s right, title, claim and interest in, to
and under the Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee hereby agree as follows:

AGREEMENT

1. Assignment; Assumption. Assignor hereby assigns and transfers to Assignee all
of Assignor’s right, title, claim and interest as “Buyer” or otherwise in, to
and under the Purchase Agreement. By executing this Assignment, Assignee hereby
accepts such assignment and expressly agrees to assume and be bound by all of
the provisions of the Purchase Agreement from and after the date hereof.

2. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.

3. Counterparts. This Assignment may be executed in any number of counterparts
with the same effect as if all of the parties had signed the same document. All
counterparts shall be construed together and shall constitute one agreement.

[Signatures on next page]IN WITNESS WHEREOF, the parties have caused this
Assignment to be executed by their duly authorized representatives as of the
date first written above.

ASSIGNOR:

GRUBB & ELLIS EQUITY ADVISORS, LLC,
a Delaware limited liability company

By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President



ASSIGNEE:

G&E HEALTHCARE REIT II SARTELL MOB, LLC,


a Delaware limited liability company

By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, L.P.,
a Delaware limited partnership
Title: Sole Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,


a Maryland corporation
Title: General Partner

By: /s/ Shannon K. Johnson
Name: Shannon K. Johnson
Title: Chief Financial Officer


